 GENERAL TELEPHONE COMPANY OF FLORIDA311tiguous to the bakery sales counter.The sales clerks in these depart-ments regularly help out at the bakery sales counter and snackbar'awhich indicates that there is no difference between the sales clerksin departments 010 and 020 and the sales clerks included in the unitfound appropriate by our colleagues.Based on the above, we would find that the unit sought by the Peti-tioner is inappropriate and, accordingly, would dismiss the petition.1312The record shows that employees from nearby departments, including 010, 020, 017(notions), and 140 (jewehy), help out at the snackbar and bakery sales counter when-ever those counters are busy or short of help, which occurs on the average of four orfive times a week, and similarly, that employees from the snackbai and bakery salescounter wait on customers at the above-mentioned departments whenever the need arises.13Walgreen Company of New York, Inc,supra; Peoples Drug Stores, Inc, supra;P W Woolworth Company,119 NLRB 480 In a recent case, Fi ostco SuperSave Stores,Inc,138 NLRB 125, our colleagues found that a unit of cooks, counter employees, busboys,and employees operating a popcorn concession was not appropriate,in the context of adiscount department store, as such employees "do not comprise a group with sufficientlydisparate employment interests."In each of the cited cases, the Board found in-appropriate for the purposes of collective bargaining,units of lunch counter-sodafountain employees similar to the unit sought by the Petitioner hereinGeneral Telephone Company of FloridaandSystem Council T-2,International Brotherhood of Electrical Workers,AFL-CIO.'Case No. 12-CA-.331.August 30, 1963DECISION AND ORDEROn April 3, 1963, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the tulfair labor practices al-leged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the attached IntermediateReport.The General Counsel and Union filed exceptions to theIntermediate Report and the General Counsel filed a supportingbrief.The Respondent filed a reply brief in opposition to thoseexceptions and in support of the Trial Examiner's IntermediateReport and Recommended Order.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record1 System Council T-2 was described at the hearing as a committee consisting of repre-sentatives elected by various IBEW local unions representing the Respondent's employees.144 NLRB No. 28. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications :The principal issues in this case are (1) whether a "Christmascheck'' for $10 amounted to wages and as such could not be uni-laterally discontinued by Respondent; and (2) if so, whether Re-spondent should be ordered to pay $10 to each qualified employeefor the discontinued Christmas checks of 1961 and 1962.For a period of some 35 years prior to Christmas 1961, it had beenthe Respondent's custom to give a Christmas check to its employees.The president of Respondent decided each year whether such checkswould be issued.From 1925 until 1945, with the exception of the1932-35 depression period when no checks were issued, the checkswere in the amount of $5. Thereafter, through Christmas 1960, thechecks were for $10.The checks were enclosed with Christmas cardsand hand-distributed to the hourly paid employees by their super-visors.Checks were also issued to all management employees, in-cluding the company president, all employees on military leave, andall retired employees.The employees were first represented by International Brotherhoodof ElectricalWorkers, AFL-CIO, in 1941, and the first contract exe-cuted in 1942 contained an "Existing Benefits" clause that was con-tained in all subsequent agreements up until the present agreementwhich became effective on September 17, 1961.The Respondent wasknown as "The Peninsular Telephone Company" until 1958 whenits corporate name was changed.The year 1961 marked the firstnegotiations between Respondent under its present name and theUnion, and each party submitted extensive new proposals but didnot include an "Existing Benefits" clause.It does not appear that the Union made any demand during the1961 negotiations for a continuation of the existing benefits clausein the new contract.However, during bargaining negotiations, anofficial of Respondent indicated to the union negotiators that theCompany had no intention of diminshing those benefits that had ac-crued by way of fringes or extra benefits. The Trial Examiner didnot mention this uncontradicted testimony, although he found thatthe checks were not considered part of "existing benefits."Further,in a special news bulletin distributed to employees by Respondenton July 11, 1961-during the midst of negotiations-entitled "THISIS YOUR EXTRA PAYCHECK," the Company pointed out cer-tain extra benefits, including Christmas checks, that employeesreceived.Only 1 month after agreement was reached on a contract, and onthe very same day that it was signed by the parties, October 18, 1961,Respondent made its decision to discontinue Christmas checks.Thiswas done at a meeting of all company officers and department heads. GENERAL TELEPHONE COMPANY OF FLORIDA313One reason, later advanced for the decision, was Respondent's pend-ing application before the Florida Railroad and Public UtilitiesCommission for a rate increase. It was felt that no public sympathycould be expected in favor of a rate increase while employees werereceiving Christmas checks totaling more than $40,000 each year.No notice of the above action was communicated by Respondent toeither the Union or the employees, and not until December 12 or 13did the president of the System Council, Robert Mount, hear through"the grapevine" that the Christmas checks might not be forthcoming.Upon inquiry by Mount, Respondent's director of personnel, RobertJones, confirmed the rumor and agreed to speak to the Company'spresident about the matter.Christmas checks were not distributedinDecember 1961 and Mount called Jones on January 4, 1962, toschedule a meeting for January 16.The matter was discussed thenand at a later meeting in the month when Respondent refused. to re-treat from its position that the Christmas check situation was nota grievable or contractual matter and that it had the right uni-laterally to discontinue payment of the check.The Union advisedthe Respondent that it would pursue the matter in the courts. TheUnion then filed its charge.The General Counsel contends that the Christmas checks are partof the employees' wages and, as such, they could not be unilaterallydiscontinued without bargaining between Respondent and the Union.General Counsel further contends that the Union's failure to secureinclusion of the "existing benefits" clause in the latest contract can-not be taken as a waiver of the employees' right to receive the existingbenefits.Respondent took the position that the Christmas checkswere pure gratuities that could be unilaterally discontinued by theCompany in its discretion, because the Union, by its failure to in-clude them in its most recent bargaining proposals and by its acqui-escence over the years in Respondent's unilateral granting of theChristmas checks, is now equitably estopped to contest theirdiscontinuance.We are persuaded, contrary to Respondent's contention, that thechecks were not mere gifts or gratuities, but were wages, and couldnot be unilaterally discontinued without first being made subject tobargaining.We reach this conclusion not only because Respondent'sannual practice was of long duration, well over 30 years, but also be-cause Respondent's conduct during negotiations made it appear to theUnion and the employees that continuation of the Christmas checkswas not in issue.The fact that Christmas checks were paid regularlyover a long period of time is sufficient to justify the expectation ofemployees that, absent a change in circumstances, they would con-tinue to receive a Christmas check which they might rely on as part 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their wages.2Here, the only change in circumstances--change inownership of Respondent during the term of the prior collective-bargaining agreement-which might have put in doubt the continua-tion of the Christmas check distribution, did not lead to that resultduring the term of the agreement, and the Respondent's assurancesto the employees' bargaining representative during negotiations ofa new agreement that it did not intend to diminish "fringes or extrabenefits," and its "Extra Paycheck" bulletin to employees, could serveonly to reinforce their expectation of continuation of the practice.Finally, Respondent concedes thatfuturepayments of the Christmaschecks is a mandatory subject of bargaining, and alleges that it isready and willing to bargain over payment offuturechecks upon therequest of the Union.Although thus conceding, in effect, that the "Christmas checks,"constitute wages, Respondent contends that the Union is equitablyestopped from protesting Respondent's unilateral decision not to dis-tribute the checks in 1961 because the Union had acquiesced over theyears in Respondent's unilateral decision to give the checks to em-ployees, and in its unilateral determination to increase the amountfrom $5 to $10 in 1946, and had not requested bargaining over thematter during the 1961 negotiations.We find no merit in this conten-tion.This case is distinguishable fromTucker Steel Corporation,and Steel Supply Company8 relied upon by Respondent. In that case,itwas not merely the fact that the employer had had a free hand indealing with a bonus over a long period of time, without any demandfrom the employees' bargaining representative as to the amount ofthe bonus, the manner of its computation, or mode of payment, thatpersuaded the Board to find an equitable estoppel.There, the subjectmatter of the bonus was brought up specifically during bargainingnegotiations, and the employer indicated the possibility of its uni-lateral termination of the bonus if the union's increased vacation de-mands were met; and the employees, including the union's stewardsthereafter were apprised that the bonus would be discontinued.Never-theless, the union remained silent in the face of those statements andsigned a collective-bargaining agreement after the employer had uni-laterally terminated the bonus.In contrast here, the Respondent2Niles-Bement-Pond Company,97 NLRB 165,enfd 199 F.2d 713(C.A. 2).The factthat the amount of the Christmas checks was not related directly to employees'earningsdoes not warrant a different result.A direct or indirect relationship to other wages may,of course,serve to strengthen employees'reliance on continuation of the practice and theirtreatment of the checks or bonus as wagesHowever, this factor is not controllingSeeSingerManufacturing Company,24 NLRB 444,459, 460,470, enfd. 119 F. 2d 131(C A. 7), cert denied 313 U S.595 ; cited with approval inAl L.R.B. v. Niles-Bement-PondCompany,supra.See also W. W. Crossand Company,Inc. v. N.L R B.,174 F. 2d 875(CA 1), wherein it was stated that the statutory term "wages"was intended to embraceat least those"amounts resulting from employment in addition or supplemental to, 'actualrates of pay'"which are in the nature of"direct and immediate benefits flowing fromthe employment relationship3134 NLRB 323. GENERAL TELEPHONE COMPANY OF FLORIDA315assured the Union that it had no intention of diminishing "fringes orextra benefits," and notified the employees that Christmas checks wereone of the extra benefits of their employment relationship. In thesecircumstances, we can find no equitable estoppel running against theUnion.The Respondent's long-standing custom of paying the Christ-mas checks "unilaterally" gave it no reason to expect that the Unionwould not object if itdiscontinuedthe checks, for the Union had noapparent reason to disturb an agreeable payment. The most that canbe assumed from past history is that the Union had no desire to obtaina larger Christmas check for the employees it represented.This isas reasonably attributable to a preference for obtaining wage increasesin other ways, as it is to a relinquishment of any rights with respectto the matter of Christmas checks.Respondent's own assurances tothe Union and to employees during negotiations effectively precludeit from relying on the Union's failure to request bargaining on thesubject as justification for its unilateral action.Accordingly, we findthat Respondent had no right unilaterally to discontinue the checks.4We conclude, therefore, contrary to the Trial Examiner, that theGeneral Counsel has established by a preponderance of the evidencethat Respondent violated Section 8(a) (5) and (1) of the Act by itsunilateral conduct in discontinuing the annual Christmas checks with-out appropriate notice to, and consultation with, the employees' certi-fied bargaining representative.This matter, relating as it did towages, is a mandatory bargaining subject concerning which Respond-ent could not, with impunity, act unilaterally in derogation of itsstatutory obligation to bargain thereon.5The parties do not dispute and we find that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All nonsupervisory employees in the plant, traffic, engineering,general, commercial, accounting, and marketing and sales (cleri-cal only) departments at Respondent's Florida operations.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and, upon request,bargain collectively concerning the payment of Christmas checks withtheUnion as the exclusive representative of all employees in theappropriate unit.4The Respondent does not contend, and the record would not support a contention, thatthe Unionhas bargainedaway or waived its right to be consulted about the payment ornonpayment of Christmas checks.5 SeeN L R.B. v. BenneKatz, etc, d/b/a WilliamsburgSteel Products Co,369 U.S 736. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDSince it has been found that the Christmas checks constitute wageswithin the meaning of the Act, and since as wages and, indeed by theirvery nature, the Christmas checks were a benefit enjoyed by the em-ployees, their elimination was a detriment to the employees. It is theBoard's customary policy to direct a respondent to restore thestatusquowhere respondent has taken unlawful unilateral action to thedetriment of its employees.'Accordingly, we shall order Respondenttomake whole all employees in the unit by paying them an amountequivalent to the Christmas checks unlawfully denied them in 1961and 1962.We include 1962 because the record discloses that the Re-spondent also did not distribute Christmas checks that year, and wefind that its failure to do so was a continuation and result of its unlaw-ful unilateral decision in 1961 to terminate distribution of the checks.In accordance with our normal practice, we shall order that thebackpay awards be paid with interest at 6 percent per annum, to becomputed in the manner set forth inIsis Plumbing c Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.System Council T-2, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization as defined in Section 2(5)of the Act.2.All nonsupervisory employees in the plant, traffic, engineering,general, commercial, accounting, and marketing and sales (clericalonly) departments at Respondent's Florida operations, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.The above-named labor organization was on October 11, 1961,and at all times thereafter, the exclusive representative of all em-ployees in the aforesaid appropriate unit for purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By unilaterally discontinuing payment of Christmas checks toits employees without bargaining collectively with the above-namedlabor organization as the exclusive representative of its employees inthe aforesaid appropriate unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) of theAct.9 SeeJohn W Bolton & Sons,Inc.,91 NLRB 989, 991.We find this case to be dis-tinguishable fromNiles-Bement-Pond Company, supra,where the Board did not order theemployer to pay the discontinued bonus to its employees.Here, Respondent assured theUnion and employees during negotiations for a new contract that the bargain reachedwould not result in diminishing"fringes or extra benefits."Yet, upon execution of theagreement,Respondent,over protest of the union,unlawfully did diminish those "extrabenefits " GENERAL TELEPHONE COMPANY OF FLORIDA317ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, General Tele-phone Company of Florida, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing or failing to bargain collectively with the Union con-cerning the payment of Christmas checks to their employees withinthe appropriate unit represented by the Union.(b)Unilaterally terminating the Christmas checks of their em-ployees within the appropriate unit represented by the Union.(c) In any like or related manner interfering with the efforts ofthe Union to bargain collectively.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union concerningthe payment of Christmas checks to employees within the appropriateunit represented by the Union.(b)Make whole the eligible employees in the appropriate unit in1961 and 1962 for any loss they may have suffered by reason ofRespondent's unilateral termination of the Christmas checks, in themanner set forth in the section of this Decision and Order, entitled"The Remedy."(c)Post at its Florida operations, copies of the attached noticemarked "Appendix." 7 Copies of said notice, to be furnished by theRegional Director for the Twelfth Region, shall, after being dulysigned by the Respondent's authorized representative, be posted bythe Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.7In the event that thisOrder is enforced by a decreeof a United States Court ofAppeals, there shallbe substituted for the words"A Decisionand Order" the words "ADecreeof the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that: 318DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL, upon request, bargain with System Council T-2,International Brotherhood of Electrical Workers, AFL-CIO, asthe exclusive representative of all the employees in the bargainingunit described below with respect to the payment of Christmaschecks to employees within the appropriate unit, consisting ofall nonsupervisory employees in the plant, traffic, engineering,general,commercial, accounting, and marketing and sales (cleri-cal only) departments at our Florida operations.WE WILL make whole the eligible employees in the appropriateunit for any loss they may have suffered by reason of our uni-lateral termination of the practice of distributing Christmaschecks in 1961 and 1962.WE WILL NOT in any like or related manner interfere with ouremployees' rights as guaranteed in the Act.GENERAL TELEPIIONE COMPANY OF FLORIDA,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice,RossBuilding, 112 East Cass Street, Tampa, Florida, Tele-phone No. 223-4623, if they have any questionconcerningthis noticeor compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge filed on April 11, 1962, by SystemCouncil T-2, InternationalBrotherhood of ElectricalWorkers, AFL-CIO,' hereafter referred to as the Union,theRegional Director for theTwelfthRegion of the National Labor RelationsBoard, herein called the Board,issued a complaint on behalf of the General Counselof the Board against General Telephone Company of Florida,Respondent herein,on November 9, 1962,alleging violations of Section 8(a)(1) and(5) of the Na-tional Labor Relations Act, as amended(29 U.S.C.,Sec. 151,et seq.),herein calledthe Act.In its duly filed answer Respondent, while admitting certain allegationsof the complaint,denied the commission of any unfair labor practice.Pursuant to notice,a hearing was held beforeTrialExaminer GeorgeL. Powellin Tampa, Florida,on January 22 and 23, 1963. All parties were represented andwere afforded full opportunity to be heard, to introduce relevant evidence, to presentoral argument,and to file briefs.The GeneralCounsel gave oral argument at theconclusion of the case inlieuof a brief, and the brief of the Respondent was receivedon February 18, 1963.Upon consideration of the entire record in this case,including the oral argumentand brief of the parties, and upon my observation of each of the witnesses testifyingbefore me, I make the following:1During the course of the hearing,System Council T-2 was described as a committeeconsisting of representatives elected by the various IBEW local unions representing theRespondent's employees. GENERAL TELEPHONECOMPANY OF FLORIDAFINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF RESPONDENT319General Telephone Company of Florida is a Florida corporation with its principalplace of business in Tampa, Florida,where it is engaged in the business of providinglocal and long-distance telephone services to customers in the State of Florida.Respondent's annual gross income is in excess of $1 million. It provides toll callservices valued in excess of $50,000 annually to points outside the State of Florida.The parties admit and concede the foregoing facts and I find and conclude thatRespondent is engaged in interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is conceded to be a labor organization within the meaning of the Actand I so find.III.THE UNFAIR LABOR PRACTICESThe issues in the case are: (a)Whether a "Christmas check" amounts to a"Christmas bonus" and as such could not be unilaterally changed by Respondentwithout being guilty of a refusal to bargain in good faith in violation of the Act;and (b)if so, should Respondent be ordered to pay $10 to each qualified employeefor the Christmas periods of 1961 and 1962.BackgroundPrior to 1958, Respondent was known as "The Peninsular Telephone Company."Respondent purchased a controlling interest in the summer of 1957, however, andthe corporate name was changed during the following year.2Respondent first began issuing"Christmas checks"in 1925.These checks wereissued each year in the amount of $5 through Christmas 1945, except for a 4-yearperiod of 1932-35 during which they were not granted due to the depression. In1946 the amount of the checks was increased to $10, and they were issued each yearthereafter in that amount through 1960 but were suspended in 1961.3Charles B. Jones credibly testified that the president of Respondent decided eachyear whether or not the checks would be issued,and designated a payroll recorddate in December so that the accounting department could prepare a list of qualifiedemployee recipients.Once it was determined that the checks would be issued, theaccounting department ordered special Christmas check forms4and opened a sep-arate "Christmas Fund" bank account in the First National Bank of Tampa. In1959 and 1960 the checks were drawn on a "Special Payroll Fund" rather than a"Christmas Fund."The checks themselves,each in the amount of $10, were then issued to every hourlypaid employee and to all management or supervisory personnel up to the presidenthimselfIn addition,identical checks were issued to employees on military leaveof absence,to all retired employees,and some were even issued to certain non-employees such as a snackbar operator and a consultant engineer who are not onthe payroll.The checks given to the military absentees and retired employees werethe only checks issued to those groups by the Respondent during the year.Thesechecks, being in the arbitrary amount of $10 after 1946, were in no way relatedto the rate of pay nor the length of service of employees nor were they a partof any incentive program.Employees Gladys Harsin and Robert E.Mount credibly testified that the checkswere folded in Christmas greeting cards, enclosed in hand-addressed envelopes, andwere personally distributed to the employees by their first-lme supervisors.Bothby Harsin's testimony and by stipulation of the parties it was learned that theUnion was organized and first began to represent the Respondent's employees inDecember 1941.The first collective-bargaining agreement was executed in 1942,and it contained an "Existing Benefits" clause that was carried over into all subse-quent agreements up to but not including the current contract effective in 1961.Neither the clause itself nor the subject of Christmas checks were specifically dis-cussed during the 1942 negotiations.2By stipulation of the parties.3 From the credited testimony of Charles B. Jones,assistant comptroller and assistanttreasurer.4The checks were made up in the form of a Christmas card with the words "ChristmasGreetings"in large red letters across its face and with an endless chain of green hollyleaves and ied berries wound around the edges(Respondent'sexhibits ) 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the credited testimonyof Robert L.Jones, director of personnel forRespondent,neither the"Existing Benefits" clause nor any other provision in anyof the collective-bargaining agreements makes any mention of the Christmas checks.Furthermore,every Respondent and union witness having any negotiating experience,except Harsin,testified that Christmas checks were never mentioned in any bargain-ing session over the years.She, on the contrary,said "Christmas checks" were"always classed as Christmas bonus and discussed as that."Although she testified ondirect examination that the former president of Respondent had stated on occasionand during negotiations that the "Existing Benefits" clause"covered such thingsas our Christmas bonus, our pension and our insurance," she further stated on directexamination that she did not know"just what year"those statements had been made.Based entirely upon the testimony of union witnesses,the statements attributedto Respondent's president by Harsin must have been made,if at all,between 1950and 1957.However,Benjamin N. Darlingtoncrediblytestified that he was a ne-gotiator for Respondent from January 1945 through June 19, 1960, and he attendedallnegotiatingmeetings during those years and no mention was ever made ofChristmas checks, yet fringe benefits were discussed.5Hugh MacFarlane testifiedthat he was council for Respondent,that he kept"a very close log of what went on in"all negotiating meetings from 1948 through 1960,and that no mention was evermade of "Christmas checks" or "Christmas bonus."Robert L.Jones testified thatthere had been no discussion of Christmas checks in any meetings since he beganattending in 1954.Finally both Robert E. Mount, president of SystemCouncilfrom March 1961 to July 1962,and M. D. Murphy,director of telephone operationsof IBEW,AFL-CIO,and participant in negotiations beginningin 1957 with Re-spondent,testified that Christmas checks were not discussed during the more recentnegotiations.Employees Harsin and Mount admitted that the Union never objected to theissuance of the Christmas checks nor was any complaint made when the Respond-ent unilaterally increased the amount of the grant from $5 to $10 in 1946.I find that in the past history of negotiations that Christmas checks were nevermentioned in any negotiating session,crediting witnesses other than Harsin on thispoint.Christmas 1961Respondent maintained that these Christmas checks were"gifts" to the employees.As proof of this it introduced into evidence copies of two company newspapers. Inthe one dated January 1954 it ran the following under a paragraph heading "MoreChristmas Cheer." It said "Most of think [sic] our Christmas present bill ran intoa lot of money.HELLO [the name of the company paper]stopped to consider fora moment that Peninsular's gift list came to more than 2,000 names,certainly onemost difficult for Santa Claus-in this case the company auditing department-toprovide for."Then in its paper entitled"Florida General News" dated November 16,1960, under the heading "Company Announces Holiday Schedule, ChristmasChecks," the following was reported.In recent letters to department heads and division managers,President Broreinannounced schedules for the Christmas and New Year's holidays, and theissuance of traditional Christmas checks.The president said that since Christmas falls on a Sunday this year,theMon-day following Christmas day (December 26th) will be a holiday.The an-nouncement added that in departments in which Christmas gifts will be ex-changed,it should be done after 4 p.m. on Friday afternoon.It is significant that the evidence discloses that Respondent considered these Christmaschecks to be "gifts."The Christmas checks in the first publication were tied in with"a gift list" and with"Santa Claus."In the second announcement the Christmaschecks were tied in with the employees exchanging Christmas gifts among themselves.The negotiations leading up to the current agreement,effective September 17,1961, were unusual in that both parties submitted entirely new contracts,each tothe other.The Respondent's proposal did not contain the "existing benefits" clauseand neither did that of the Union nor did the Union demand continuation of theclause.This is through the credited testimony of Robert L. Jones and M. D. Murphy.Further, according to the credited testimony of Robert L. Jones, Respondent madea decision to discontinue the issuance of Christmas checks at a staff meeting of all8Some of the fringe benefits discussed were: holidays, insurance benefits, pensions, badweather pay, callout pay, and unemployment compensation"Just about every conceivablebenefit that employees received"was discussed.But there was no discussion of theChristmas check. GENERAL TELEPHONE COMPANY OF FLORIDA321company officers and department heads on October 18, 1961.Apparently this de-cision was motivated by the pendency at that time of two proceedings before theFlorida Railroad and Public Utilities Commission which regulates telephone ratesand otherwise supervised the Respondent's operation.The first proceeding involvedan application made by Respondent for a rate increase and the second involved aservice complaint against Respondent(allegedly the first in its history)by the PublicUtilities Commission itself. It was felt that no public sympathy could be musteredin favor of a rate increase for a telephone company which made Christmas gifts toits employees amounting to more than$40,000 each year(some 4,000 employeesinvolved).Robert L. Jones also credibly testified, and there was no contravailingevidence,that no other telephone company in the United States had such a practice.Mount heard through "the grapevine," on December 12 or 13, 1961,6 that checksmight not be forthcoming for that Christmas,and he called Robert L. Jones to inquireabout this information.Jones confirmed the rumor and explained why the checkswould not be paid that year, and at Mount's request,agreed to speak to Respondent'spresident about the matter.Mount at that time did not ask that the mater be nego-tiated or that a meeting be held with respect to it.The Christmas checks were not distributed in December 1961.On January 4, 1962, Mount telephoned Jones again stating that the Union intendedto file a grievance concerning nonpayment of the Christmas checks and requested ameeting in accordance with their practice of holding meetings to discuss currentproblems.Such a conference was scheduled for January 16 for the purpose of dis-cussing Christmas checks and other matters.According to the credited testimonyof Robert L. Jones, together with that of Mount,Mount wanted Respondent to accepta grievance on the Christmas checks which was refused by Jones on the ground thatRespondent did not consider the Christmas check situation to be a grievable or acontractual item,not being in the current contract.Further meetings at the requestof Respondent were held on January 29 and 30, 1962.Various matters were dis-cussed at these meetings.Christmas checks were discussed once and when Re-spondent refused to retract from its position Murphy mentioned that the Unionwould pursue the matter in the courts.No formal grievance was filed by the Unionand no further meetings were held although Jones advised the Union that Re-spondent would meet at any time to further discuss the subject.The next actiontaken by the Union was the filing of the charge in April 1962.As noted above, with the exception of the one contested piece of evidence havingto do with whether Christmas checks were ever mentioned at negotiations,the factsare not in dispute.I find that at no time during negotiation were Christmas checksmentioned,nor were they considered part of "existing benefits."And Ialso findthat at no time had Respondent ever called the Christmas checks a "Christmasbonus."The General Counsel put in evidence a special news bulletin distributed by Re-spondent on July 11, 1961, entitled"THIS IS YOUR EXTRA PAYCHECK!"Re-spondent pointed out in the bulletin that each employee actually received an extra51 cents pay each hour of the workday or $1,069,for the ygar 1960,for certainbenefits.The Respondent had three categories set out as follows:Time paid for but not worked such as Vacations,Sickness, Holi-days, Excused Absences,On-the-Job Accidents,Sickness Disability,Bad Weather,Short Tour,Call Out,Rest Periods---------------- $2,552,564Legally required Employee Benefits such as F.O.A.B., Unemploy-ment Compensation,Workmen's Compensation-----------------538,015Voluntary Employee Benefit Payments such as Pensions, GroupLife Insurance, Concession, Christmas Checks, Group Hospitalizationand Surgical Insurance---------------------------------------718,230Total ----------------------------------------------- 3,808,809This is equal to an average of 51 cents per hour for eachhourlyemployee.You receive this extra 51 cents pay each hour of the work day.It is noted that "Christmas Checks" appears in the third category under voluntaryemployee benefit payments.The General Counsel argues in its brief that this clearlyindicated that Respondent considered the Christmas checks to be one of the benefitsthe employees were receiving and that as the employees voted to ratify or reject theaAlthough Mount testifiedthat he called about December 20, he admittedthat the callcould havebeen made several days earlier and Jones credibly testifiedthat the conversa-tion occurredon December 12 or 13, because it was just before oneof the ratehearingsheld on December 14. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinal proposals during negotiations that this was to make employees aware that theywere receiving and would continue to receive these benefits.Further that theUnion's failure to secure inclusion of the "existing benefits" clause in the 1961contract was only by inadvertence and that it at no time during the negotiationssignified in any manner that it intended to waive the employees' right to receivethose existing benefits.Accordingly, the General Counsel urged that the Christmaschecks became part of the employees' "wages" or a "term or condition" of theiremployment.And as such it was a mandatory subject to bargaining which couldnot be altered or discontinued unilaterally by Respondent without violating Section8(a) (5) of the Act.Respondent on the other hand, argued in its brief that the Christmas checks werepure gratuities that could therefore be unilaterally terminated by the Company initsdiscretion and that the Union acquiesced in the Company's unilateral actionover the years concerning these gifts, thereby becoming equitably estopped to contestthe discontinuance of the checks.Respondent agreed that the Christmas checkswas a bargainable item and that once the Union requested negotiation relating tothem the Company was obligated by statute to bargain in good faith and the evi-dence is that it did bargain in good faith at all times when requested to do so. Butitargued that it was not legally obligated to pay the Christmas checks and henceshould not be required to do so in any Board order.Analysis and ConclusionsI find merit in the Respondent's argument in its brief in which it points out thatthe facts of the instant case are substantially different from the facts involved inthe cases cited by the General Counsel. In the case ofNash-Finch Company,103NLRB 1695 (1953), the Christmas bonus paid by the company was based uponcompany earnings and was paid to the company's hourly employees and someindividual contracts specifically provided for the bonus.Violation of Section 8(a) (3 )alleged and found. InThe American Lubricants Company,136 NLRB 946 (1962),the company's bonus was based upon the length of service of its employees.Again8(a)(3) violations alleged yet not passed on. InElectric Steam Radiator Corpor-ation, a Subsidiary of Landers, Frary and Clark,136 NLRB 923 (1962), the com-pany paid a Christmas bonus for 10 years and then refused to pay it as a reprisal"for voting for the DAMN Union." In that case the company was found to haveviolated Section 8(a) (1) and (3). Section 8(a) (5) was not involved. InToffenettiRestaurant Company, Inc.,136 NLRB 1156 (1962) (in a case not cited by GeneralCounsel), the employer was held to have violated Section 8(a)(1), (3), and (5)by not giving a bonus to the bargaining unit whereas during the negotiations fol-lowing a successful unionization it had promised specifically that if any bonus waspaid it would be paid to all employees.Finally inCitizens Hotel Company d/b/aHotel Texas,138 NLRB 706 (1962), respondent based its Christmas bonus on thepercentage of annual income, and following the certification of the union announcedthat the Christmas bonus would not be paid despite the fact that the union therehad already demandbd negotiation and had submitted a "maintenance of existingprivileges" clause.The company under those facts was found to have violatedSection 8(a)(3) and (5) of the Act.Respondent points out and I agree that ineach of the foregoing decisions cited by the General Counsel the bonuses involvedwere substantial in amount and were directly related to or based upon the employee'slength of service or annual income, and were discontinued in such a way as toraise the question of a violation of Section 8 (a) (3) of the Act.InNiles-Bement-Pond Company,97 NLRB 165, enfd. 199 F. 2d 713 (C.A. 2),the Board and the court of appeals emphasized the importance of the above-mentioned factors. In that case the company paid a yearend or Christmas bonusto its employees from 1938 to 1950, except for 1946 when the employees were onstrike.The amount of the bonus was 1 week's pay during some years, and 5 percentof earnings during others. In 1950, the company unilaterally reduced the bonusto $1 for each year of service with a minimum of $5. The action was taken, ac-cording to the company, because of the increased cost of a new retirement planjust negotiated with the Union.The bonus itself was not mentioned during thenegotiations.The question, according to the Board, was "whether the bonus paid... was a gift ... or wages...." The Board, with Member Murdock dissenting,defined "bonus" as "a sum paid for service, or upon a consideration in addition toor in excess of that which would ordinarily be given" (citingKenicott v.WayneCounty,16 Wall. 452, 471), and held that the payment by the Company was a bonusand part of the wage structure since it constituted "compensation directly relatedin amount and supplementary to their wages or earnings." GENERAL TELEPHONECOMPANY OFFLORIDA323The Respondent pointed out that in theNilescase the Board affirmed Trial Exam-iner Sidney Lindner's conclusion that the employer should not be ordered to paythe 1950 bonus, but rather only should be required to bargain with the Union.There the Trial Examiner found the "bonus" to be part of wages but rejected arequest by the Union for the Board to order the company to pay the 1950 bonuson the ground, as stated by the Trial Examiner, that "the order to be recommendedwill effectively insure to the Union the full enjoyment of its rights in the future touse the bargaining processes for the purpose of presenting to the Respondent itsdemands regarding the Christmas bonus or for the restitution of monies to theemployees allegedly adversely affected by the 1950 distribution of the Christmasbonus," and that "Under these circumstances, an order of the type requested bytheUnion, would appear to represent an unnecessary economic determination ofthemerit of the union's bargaining position with regard to the Christmas bonus[citing cases]."The court of appeals in theNilescase, in enforcing the order, held at 198 F. 2d713, 714-715:Where, as here, the so-called gifts have been made over a substantial periodof time and in amount have been based on the respective wages earned by therecipients, the Board was free to treat them as bonuses not economically differentfrom other special kinds of remuneration like pensions, retirement plans orgroup insurance, to name but a few, which have been held within the scopeof the statutory bargaining requirement. [Citing cases.]Nothing we have said, however, should be construed to mean that an em-ployer may not make a bona fide gift to an employee-i.e. one in fact not com-pensation-without previously bargaining about it.Nor, of course, does therequirement to bargain in good faith, which we hold the statute imposes uponthis respondent, create any legal duty to agree to any terms in respect to thepayment of bonuses which it may decide in good faith to be incompatible withgood business judgment.Finally, inTucker Steel Corporation, and Steel Supply Company,134 NLRB 323(1961), the company there had paid an annual bonus equal to 1 week's pay eachyear since 1956.Prior to that time the bonus had been paid in variable but sub-stantial amounts.The union never sought to bargain with respect to the bonusand no provision relative thereto had ever been included in a collective-bargainingagreement.The company unilaterally discontinued the bonus in 1960 and onJanuary 7, 1961, the union demanded negotiation.The company refused to reopenthe contract and to bargain.The Board there approved Trial Examiner RameyDonovan's excellent reasoning and recommendation that the company's unilateraldiscontinuance of the bonus was not a violation of Section 8(a)(5) of the Act,since for 12 years the union had allowed the company to act unilaterally in payingthe same without objection or any attempt at negotiation, and by its silence theunion was equitably estopped.However, the Board and the Trial Examiner alsoheld that the company could not escape its duty to bargain upon request subsequentto the termination, and ordered the company to bargain as it had refused to bargainat the request made by the union on January 7, 1961, thus illustrating the distinctionmade earlier.The General Counsel urged that although the Union here failed to insure paymentof the Christmas check by contract, it did not waive the employees' right to thebenefit because the matter was not "fully discussed" or "consciously explored" duringnegotiations and the Union clearly did not yield or waive its interest in the matterduring negotiations.The Press Company, Incorporated,121NLRB 976. I findno merit to this position under the facts of this case.Assuming,arguendo,that"Christmas Checks" were part of the "existing benefits" clause here for years, theChristmas check was never discussed and both parties dropped the "existing benefits"clause in negotiating for the 1961 contract. I cannot assume that this was mere"inadvertence."The evidence showed that each party specifically urged contractterms to be put in the agreement and the agreement was written excluding the"existing benefits."In summary I find that the Respondent did not violate Section 8(a)(5) of theAct by unilaterally terminating the payment of Christmas checks in 1961 and 1962.As in theTucker Steelcase,supra,the Respondent could rely on the long period ofinactivity by the Union to conclude it was not concerned with the Christmas checksand hence its business judgment need not first be cleared with the Union. The Unionis estopped by its actions in urging this unilateral action is a refusal to bargain ingood faith with it.Actually the Respondent had even taken unilateral action in727-083-64-vol. 144-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD1946 in raising the Christmas checks from$5 to $10.The evidence shows that Re-spondent is perfectly willing to bargain with the Union with respect to the Christmascheck for the future.Thus it is clear that the Union in the instant case desires theBoard to make an award payable by Respondent to the employees of a sum of moneywhich the Union up until the present time has never been interested in bargainingabout.Thus it is unnecessary to decide that the Christmas checks are"gifts" asdistinguished from a "bonus." I do add,however,that the evidence here tends toshow these Christmas checks are"bona fide"gifts as the circuit discussed in theNilescase,supra.The Respondent has always considered them to have been gifts.Accordingly,I will recommend that the complaint be dismissed in its entirety.Even if it were determined that the unilateral termination of the Christmas checkswere a refusal to bargain in good faith,I would not order Respondent to pay the1961 and 1962 checks as urged by the General Counsel.A "make whole" remedyis usually associated with a violation of Section 8(a) (3) of the Act wherein a Re-spondent would discriminate against an employee with respect to his terms or con-ditions of employment for purposes of discouraging or encouraging membership in alabor organization.As this record is wholly devoid of any evidence or any motiveof such discrimination,such a"reimbursement"remedy would not be recommended.The policies of the Act will be and are being effectuated by future bargaining.Allevidence points to a willingness to do this.CONCLUSIONS OF LAW1.Respondent General TelephoneCompany of Floridaisan Employer engagedin commercewithin themeaning ofSection 2(6) and(7) of the Act.2. System Council T-2, International Brotherhood of ElectricalWorkers, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.The GeneralCounsel has failed to establishby thepreponderance of the evi-dence that Respondent has refused to bargain in good faith and, accordingly, thereis no violation of Section 8 (a) (5) and(1) of the Act.4.There isno evidence of an independent violation of Section 8 (a) (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case,I recommend that the complaint be dismissed in itsentirety.Consolidated Ventilation and Duct Co., Inc.andJoseph A.CinanniLocal Union No. 28, SheetMetal WorkersInternational Asso-ciation,AFL-CIOandJoseph A. Cinanni.Cases Nos. 2-CA-9068 and 2-CB-3627. September 3, 1963DECISION AND ORDEROn May 28, 1963, Trial Examiner Jerry B. Stone issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpra(:*.ces and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the General Counsel and the Respondent Unionfiled exceptions to the Intermediate Report.The Respondent Em-ployer also filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].144 NLRB No. 41.